DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue et al. (WO 2017/002868, “Inoue” a machine translated copy of which has been made of record, 7/9/19 and is hereinafter used as the citation copy) in view of Sasada et al. (US 2012/0231217, “Sasada”), and further in view of Tsuburaya et al. (US 2013/0021667, “Tsuburaya”).
Regarding claims 1 and 9, Inoue teaches a polymer film for use as an optical film in, for example, a polarizing plate ([0002], [0117]) that comprises a crystallized resin having an alicyclic-structure containing polymer ([0018] – [0020]) and wherein the degree of crystallization is greater than 30% or more ([0076]).	Inoue fails to specifically teach the claimed average roughness of the at least one face, however in the same field of endeavor of optical films, Sasada teaches that it is known to provide a surface of an optical film with a surface roughness of below 3 nm in order to improve the haze of the film while maintaining the adhesion of the film with adjacent layers (see [0242], [0020]; see also general description of attaching an optical film to a polarizing layer with an adhesive, [0240]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the surface roughness of the film to less than 3 nm in order to improve the haze of the film while maintaining the adhesion of the film with adjacent layers (see [0242], [0020)). Sasada further teaches that a polarizing plate should comprise a protective film adhered to a polarization film and thus such a construction would have been obvious to the ordinarily skilled artisan at the time of filing in order to create a functional polarizing plate ([0240], [0242], [0274], [0275]). 	Inoue fails to specifically teach the ratio of oxygen element or nitrogen element relative to carbon element in a surface layer on the side of at least one face of the protective film. However, in the same field of endeavor of protective films for use in polarizing plates (e.g., Abstract, [0002], [0003]), Tsuburaya teaches to adjust the nitrogen and oxygen ratio in a barrier film in order to optimize the barrier and adhesion qualities of the film (e.g., [0055], [0057], [0058]; the Examiner notes that the nitrogen content may be set close to zero in order to improve adhesiveness of the film; further, Tsuburaya teaches that DLC may be included in order to improve compatibility with an alicyclic olefin resin film such as the one described by modified Inoue). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have provided a barrier layer such as the one described by Tsuburaya on the protective film in order to provide protection to underlying films from moisture and oxygen ([0055]) and further to have adjusted the amounts of carbon, nitrogen, and oxygen in the layer (including to within the claimed ranges) in order to balance compatibility with the underlying substrate, adhesiveness, and water vapor barrier properties ([0055] – [0058]). The Examiner notes that the application of the barrier film to the surface of the protective film would meet the limitation that the surface layer of the film itself include a portion of the film to a depth of 5 nm. The surface “layer” of the film of modified Inoue would therefore have the above-described properties in that it would have the claimed carbon and nitrogen compositions to a depth of 5 nm. That is, the film of modified Inoue may be considered to be a multilayer film having a surface layer having a surface layer portion having the claimed carbon and nitrogen properties. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Sasada as applied to claim 1, above, and further in view of Ishiguro et al. (US 2016/0327711, “Ishiguro”) in view of Ikeda (US 2015/0029456, “Ikeda”).
Regarding claim 3, modified Inoue fails to specifically teach the surface free energy components of the optical film. However, in the same field of endeavor of optical films for use as protective films in a polarizing plate ([0003]), Ishiguro teaches that a hydrogen bonding component of a surface free energy of the resin film should be greater than 4.5 mN/m, a dispersive component may be on the range of 29 mN/m, and a total surface free energy may be greater than 70 mN/m in order to provide a sheet with good adhesiveness ([0051] – [0056], see also [0117], [0118], [0124]). It therefore would have been obvious to the ordinarily skilled artisan to have provided the resin sheet with these surface energy properties in order to provide the sheet with good adhesiveness ([0051] – [0056], see also [0117], [0118], [0124]).	Modified Inoue fails to specifically teach the polar component of a surface free energy for the film. However, in the same field of endeavor of optical films for use in display devices ([0003]), Ikeda teaches that it is known to control the surface energy, including the polar component of the surface energy, in order to improve the coatability of the layer (see [0110], [0029], [0006], [0007]). Particularly, Ikeda teaches a suitable polar component for surface energy is 51 mN/m ([0109], [0110]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the polar component of the surface energy of the film of modified Inoue to around 51 mN/m, and thus within the claimed range, in order to improve the coatability of the layer (see [0110], [0029], [0006], [0007]).

Response to Arguments
Applicant’s arguments filed 6/30/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that the barrier film of Tsuburaya has a different structure than that of the presently claimed invention. The Examiner believes that Applicant means by this that the film of the present invention has the claimed carbon and nitrogen properties only at the surface layer of the film. But while the claims require the carbon and nitrogen compositions of the film to be within the claimed ranges at the surface layer, they do not limit against having those properties through a deeper depth of the film. Further, the claims do not limit against multilayer films. Therefore, the Examiner maintains that the application of the barrier film to the surface of the protective film would meet the limitation that the surface layer of the film itself include a portion of the film to a depth of 5 nm. The surface “layer” of the film of modified Inoue would therefore have the above-described properties in that it would have the claimed carbon and nitrogen compositions to a depth of 5 nm. That is, the film of modified Inoue may be considered to be a multilayer film having a surface layer having a surface layer portion having the claimed carbon and nitrogen properties.
Therefore, claims 1, 3, and 9 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782